313 A.2d 666 (1974)
In re Robert CALDARONE.
In re John LOMBARDI.
Nos. 73-266-M. P., 73-272-M. P.
Supreme Court of Rhode Island.
January 9, 1974.
Richard J. Israel, Atty. Gen., Donald P. Ryan, Asst. Atty. Gen., for plaintiff-respondent.
Bevilacqua & Cicilline, Providence, for defendants-petitioners.

ORDER
We have consolidated these two petitions for writs of habeas corpus each of which seeks a review of petitioner's conviction by a Superior Court jury on charges concerning the illegal possession of barbiturates, drugs and hypodermic needles and syringes. It appearing that petitioners' rights to appeal having been lost because of some incident for which they were not responsible, the instant petitions will be articulated as petitions for writs of certiorari. Hester v. Timothy, 108 R.I. 376, 275 A.2d 637 (1971); MacKenzie & Shea v. R. I. Hospital Trust Co., 45 R.I. 407, 122 A. 774 (1923).
The petitions are granted without prejudice to the state's right to raise at oral argument the question of the improvidence of the issuance of the writs.